Citation Nr: 1712890	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-31 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for other trauma and stressor related disorder.

2. Entitlement to service connection for an acquired psychiatric disorder other than other trauma and stressor related disorder, to include panic disorder and agoraphobia.

3. Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In a December 2010 rating decision, the RO granted service connection for hypertension and assigned a non-compensable evaluation.  In January 2011, the RO denied service connection for a panic disorder.

As the record reflects diagnoses of the separate psychiatric disorders of panic disorder, agoraphobia, and other trauma and stressor related disorder, the Board has recharacterized the claims as reflected above.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The issue of entitlement to service connection for an acquired psychiatric condition other than other trauma and stressor related disorder, to include panic disorder and agoraphobia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. The Veteran's other trauma and stressor related disorder has been reasonably shown to be related to active service.

2. The Veteran's hypertension is not manifested by symptoms such a diastolic pressure predominantly 100 or more, a systolic pressure predominantly 160 or more, or a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more and requiring continuous medication for control.


CONCLUSIONS OF LAW

1. The criteria for service connection for other trauma and stressor related disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.304, 3.310 (2016).

2. The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.156, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000) ("Specifically, we reject the view that all evidence must be discussed.").  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) ("Our case law requires only that the Board address its reasons for rejecting evidence that is favorable to the veteran.").  Equal weight is not accorded to each piece of evidence contained in the records and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.

The duty to notify has been met.  See July 2009, August 2009, and August 2010 VA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board . . . to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), & (d).

The Veteran's relevant service and post-service medical records have been obtained and associated with the evidence.  The Veteran provided additional evidence subsequent to the most recent supplemental statement of the case, but the Veteran's representative submitted a waiver of RO consideration in December 2015.  The Veteran and his representative have not indicated that there is any outstanding evidence to submit.  

The Veteran underwent VA examinations to evaluate his hypertension in December 2011 and October 2015 and to evaluate his acquired psychiatric disorders in November 2015.  Collectively, the examinations involved review of the claims file, examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions supported by rationale.  These examinations are deemed adequate for adjudication purposes with respect to the matters being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In May 2015, the Board remanded the Veteran's claim to obtain updated records, to provide a new examination for hypertension and to provide an examination for his acquired psychiatric disorders.  The RO obtained updated records, which are now associated with the claims file, and the new examinations were obtained as discussed above.  The Board is satisfied that the RO has substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the Board finds that the VA fulfilled its duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the record does not need to be held open any longer, and no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand and his procedural rights have not been abridged.  In addition, the Veteran has not argued that any procedural defects have occurred.  See Scott, 789 F.3d at 1381.  The Board will therefore proceed with the adjudication of this appeal.

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Service connection for posttraumatic stress disorder is determined using the standard enumerated in 38 C.F.R. § 3.304(f).  However, as the Veteran has not been diagnosed with posttraumatic stress disorder, the inquiry is that enumerated in Shedden.  

Shedden element (1) requires a current disability.  The November 2015 VA psychiatric examiner diagnosed the Veteran with three psychiatric disorders, the third of which was "other trauma and stressor related disorder."  Thus, the Veteran has a current disability and element (1) is satisfied.

Shedden element (2) requires an in-service event or injury.  The Veteran reported that he witnessed an aircraft fall off a carrier into the ocean and sink with the pilot still inside.  The Veteran's shipmate wrote in April 2016 to confirm that he was with the Veteran at the time the aircraft slid into the ocean and that he saw the Veteran's bad reaction to this event.  Element (2) is satisfied.

Shedden element (3) requires a nexus between the current disease and the in-service event sufficient to link the two together.  The 2015 VA examiner opined positively that "[i]t does appear that he has mild symptoms of Other Trauma and Stressor Related Disorder associated with witnessing an aircraft fall off the ship with the pilot still in it".  Moreover, the November 2015 VA examiner noted that such an event would be traumatic enough to support a posttraumatic stress disorder diagnosis, but clarified that the Veteran was not diagnosed with posttraumatic stress disorder.  

Although the 2015 VA examiner stated that the symptoms of the Veteran's other trauma disorder "would not significantly interfere with social and occupational functioning," entitlement to service connection does not generally require a particular level of disability.  It is enough that the Veteran's condition is causally linked to his in-service event.  Element (3) is satisfied.

After reviewing the above, the Board finds that the evidence is, at a minimum, at least in equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In light of the Veteran's statements, the credible lay evidence, and the medical opinions, and resolving any doubt in the Veteran's favor, service connection for other trauma and stressor related disorder is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.  

III. Increased Rating

Disability ratings are based on VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 C.F.R. § 1155.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

The Veteran's hypertension is rated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, a 10 percent rating is warranted where (1) the Veteran's diastolic pressure is predominantly 100 or more, (2) the Veteran's systolic pressure is predominantly 160 or more, or (3) the Veteran meets a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  A minimum evaluation for hypertension means that the diastolic blood pressure is predominantly 90 or greater or, for isolated systolic hypertension, a systolic blood pressure that is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

A 20 percent rating is warranted where the Veteran's diastolic pressure is predominantly 110 or more or the Veteran's systolic pressure is predominantly 200 or more.  A 40 percent rating is warranted where the Veteran's diastolic pressure is predominantly 120 or more.  The maximum 60 percent rating is warranted where the Veteran's diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note (1).

Diagnostic Code 7101 accounts for the use of medication to treat hypertension as described in the third criteria of the 10 percent rating.  The blood pressure readings otherwise required by the rating criteria represent a veteran's blood pressure while taking medication.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).

The Veteran's medical records report the following blood pressures (using the format systolic pressure / diastolic pressure): 124 / 66 (October 2007), 129 / 65 (November 2007), 138 / 79, 133 / 76 (both May 2008), 120 / 72 (August 2008), 145 / 79, 122 / 60 (both September 2008), 120 / 60 (April 2009), 118 / 64 (July 2009), 135 / 89 (November 2009), 166 / 89 (January 2010), 190 / 102, 165 / 98, 160 / 81, 156 / 88, 148 / 72, 142 / 81 (all February 2012), 144 / 78, 145 / 82 (both April 2012), 180 / 90, 175 / 84 (both May 2012), 157 / 77 (June 2012), 129 / 77 (August 2012), 134 / 71 (September 2012), 146 / 75 (October 2012), 133 / 67 (February 2013), 117 / 71 (June 2013), 132 / 70 (October 2013), 133 / 60 (January 2015), 147 / 78 (April 2015), 132 / 58, 127 / 50 (both June 2015), and 139 / 89 (July 2016).

In August 2010 the Veteran testified before the RO.  He did not know when his hypertension began and did not know how high his numbers were before treatment.

The October 2015 VA examiner measured the Veteran's average blood pressure while on medication to be 156 (systolic) / 82 (diastolic).  

In the approximately past ten years, the Veteran's diastolic pressure was in excess of 100 in only a single measurement, and that measurement was when the Veteran stopped taking his blood pressure medication.  This does not satisfy the "predominantly 100 or more" diastolic criteria for a 10 percent rating.  The Veteran's systolic pressure was at or in excess of 160 in six readings out of more than 30.  Three of these six were when the Veteran was hospitalized for not taking his blood pressure medication in February 2012.  As mentioned above, the rating criteria consider the Veteran's blood pressure while on medication.  The remaining three readings do not satisfy the "predominantly 160 or more" criteria considering the large number of lower ratings.  The Veteran does not meet the first two criteria for a 10 percent rating at any point on appeal.

The remaining criterion requires that the Veteran meets a minimum evaluation for an individual, has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  The Veteran requires continuous medication for control.  However, the evidence does not show that he has a history of diastolic pressure predominantly 100 or more without medication.  A single 100 reading does not satisfy the requirement that hypertension be "confirmed by readings taken two or more times on at least three different days."  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  The schedular criteria for hypertension have not been met.

The Board has considered staged ratings, but as the ratable criteria have been consistent over the period on appeal, it concludes that staged ratings are not appropriate.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) ("staged ratings are appropriate . . . when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.").

IV. Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. § 3.321(a).  In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1).  The Board must adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

This case should not be referred for extraschedular consideration under 38 C.F.R. § 3.321(b).  

The Veteran's primary symptoms are his blood pressure readings and his need to take blood pressure medication.  These are both explicitly contemplated by the rating criteria.  The Veteran denied other symptoms of hypertension in his August 2010 testimony and the more recent October 2015 VA examination was negative for any other symptoms or functional impact of the Veteran's hypertension.  The Veteran's symptoms have been adequately described by the rating criteria.

The Veteran did submit evidence of potential future complications of hypertension.  However, "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress does not allow VA to compensate for disabilities and symptoms that have not yet occurred.  If the Veteran's hypertension causes additional disabilities, the Veteran may apply for compensation for those additional disabilities.  But the possibility of these symptoms does not make the Veteran's case exceptional.

The Board may also consider referral for extra-schedular consideration based on the collective impact of multiple disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The Veteran is service connected for tinnitus, bilateral hearing loss, hypertension, and other traumatic and stressor disorder.  However, nothing in this case indicates that the Veteran's service-connected disabilities have synergistic effects or otherwise combine in a way that suggests an overall disability that picture presents and exceptional or unusual picture.  See 38 C.F.R. § 3.321(b)(1).  Referral for combined effect extra-schedular consideration is not warranted.

Consideration of a total disability rating for individual unemployability will be discussed in the remand section below.

ORDER

Entitlement to service connection for other trauma and stressor related disorder is granted.

Entitlement to an initial compensable rating for hypertension is denied.


REMAND

Although the November 2015 VA examiner opined that the Veteran's panic disorder and agoraphobia were not service connected, the examiner did not opine on whether these psychiatric disorders could be secondarily related to the service connected other trauma and stressor related disorder.  Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Accordingly, an addendum opinion addressing secondary service connection is required.

The Veteran also made statements in his appeal papers to the effect that his disabilities have caused him to lose employment opportunities.  VA will grant a total disability rating for individual unemployability (TDIU) when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Resolution of the psychiatric disorders on remand may significantly affect the TDIU analysis.  Consideration of TDIU is therefore "inextricably intertwined" and must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 181 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Update the claims file with any VA psychiatric medical records created after those relied upon in previous RO adjudications.

2. Forward a copy of the claims file to the previous VA examiner or another appropriate medical examiner if the previous examiner is not available.  The examiner may request further examination of the Veteran at his or her discretion.  Following a review of the claims file and any necessary evaluation, the examiner should address the following:

(a) Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorders other than other trauma and stressor related disorder, to include panic attacks and agoraphobia, are due to or the result of the Veteran's other trauma and stressor related disorder.

(b) If the answer to (a) is no, then opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorders other than other trauma and stressor related disorder, to include panic attacks and agoraphobia, were aggravated (i.e. permanently worsened) by the Veteran's other trauma and stressor related disorder.

(c) Provide the medical bases and rationales for the examiner's opinions in (a) and (b).  In particular, the examiner should consider addressing any characteristics or comorbidities that make a causal connection or aggravation more or less likely.  The examiner should also consider addressing any symptoms or factors not present that would make a causal connection more or less likely.  Discussion and application of medical literature or studies to the facts of the Veteran's case may also be considered.

If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

3. After completion of the above, readjudicate the Veteran's claim.  Entitlement to TDIU should be considered, including consideration of whether to submit the claim to the Under Secretary of Benefits or Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  If any benefit sought is not grated to the fullest extent, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period of time for response.  The claims should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


